McClelland, Presiding Judge:
The merchandise against the classification and assessment of duties on which this protest was filed is described on the consular invoice as “old woolen dryer felts.” The appraiser returned it as woolen rags and the collector assessed it with duty at the rate of 18 cents per pound under the provision therefor in paragraph 1105 of the Tariff Act of 1930. As originally filed *656the protest contained a claim for duty at the rate of 10 percent ad valorem under the provision in paragraph 1555 of the same act for “waste, not specially provided for,” and an added claim for duty at the rate of 20 percent ad valorem under the provision in paragraph 1558 for nonenumerated manufactured articles. Subsequently, and before the protest was called for trial, the following amendments to the protest were made upon motion on consent of Government counsel: One for duty at the rate of 20 percent ad valorem under paragraph 1514, which provides for abrasives, and another for duty at the rate of 50 percent ad valorem under paragraph 1120 as manufactures wholly or in chief value of wool, not specially provided for.
It is conceded that the merchandise is in chief value of wool and consists of worn-out dryer felts known as Palmer or sanforizing blankets. As imported it was in pieces varying from 3 feet to 25 feet in width, and from 3 feet to 35 feet in length. It appears from the record that when these articles were new their chief use was in textile finishing operations and that as the result of such use the pieces in issue became burned by heat and friction and thus became unfit for the use above described. As imported its only use, so far as the record shows, is for wiping and abrasive purposes in the steel and optical glass industries.
It is unquestionable that in the condition in which this merchandise was imported it was not suitable for remanufacture into wool fabric. Neither, in our view, can it be said to consist of wool rags, since manifestly the pieces are too large to be classed as rags. Funk & Wagnall’s New Standard Dictionary defines “rag” as follows:
A fragment of cloth torn or partly torn from its original connection; especially, a worn, frayed, or torn bit of a garment; hence, figuratively, a fragment, small amount, or semblance of anything; as linen rags.
It is therefore apparent that the collector’s classification of the merchandise as wool rags was erroneous. The original claim in the protest for duty at 10 percent as waste, not specially provided for, under paragraph 1555 is untenable for the reasons hereinafter stated, as is also the claim under the catch-all provision in paragraph 1558. The first claim made by amendment to the protest is for duty at the rate of 20 percent ad valorem under paragraph 1514, the pertinent portion of which reads:
* * * emery wheels, emery files, and manufactures of which emery, corundum, garnet or artificial abrasive is the component material of chief value, not specially provided for; and all papers, cloths, and combinations of paper and cloth, wholly or partly coated with artificial or natural abrasives, or with a combination of natural and artificial abrasives * * *.
It is evident that the merchandise in issue, being made entirely of wool, and still containing nothing else, is not ejusdem generis with any of the articles described in the above quotation from paragraph 1514, and therefore that claim must be overruled.
The other claim made by amendment to the protest is for duty at the rate of 50 percent ad valorem as manufactures of wool, not specially provided for. That the merchandise is no longer a manufacture of wool within the meaning of paragraph 1120 is too apparent to require discussion, and that claim must therefore be overruled as being without merit.
The record clearly establishes that the merchandise in issue is useless for the purpose for which it was originally made and is fit only for use, after manipulation, for another purpose, i. e., for wiping and abrasive purposes in the steel and ■optical glass industries. It therefore falls within the meaning of the term “waste” as it has been defined and limited by prior decisions of this and other courts. See Cia Algodonera v. United States, 23 C. C. P. A. 42, T. D. 47686, and cases therein cited.
*657The claim made in the protest for duty at the rate of 10 percent ad valorem under paragraph 1555, supra, as waste, not specially provided for, would therefore undoubtedly have merit if there were not in the dutiable paragraphs of the tariff act a more specific designation for the merchandise. It appears, however, that in paragraph 1105, supra, there is a provision for “all other wool wastes, not specially provided for,” at the rate of 24 cents per pound.
Counsel for the plaintiffs argue that the foregoing provision in paragraph 1105 is 'limited by the rule of ejusdem generis to wool waste and wool waste materials wholly or chiefly used in the woolen industry. In the case of Louisville Bedding Co. v. United States, 14 Ct. Cust. Appls. 328, T. D. 41958, the Court of Customs and Patent Appeals squarely held that the provisions of paragraph 1105 of the Tariff Act of 1922, the predecessor of paragraph 1105 of the present act and couched in substantially the same language, were not limited under either the rule of ejusdem generis or noscitur a sociis to materials used in the woolen industry.
• Prom a reading of the provisions of paragraph 1105 (a), which are as follows:
Par. 1105. (a) Top waste, slubbing waste, roving waste, and ring waste, 37 ■cents per pound; garnetted waste, 26 cents per pound; noils, carbonized, 30 cents per pound; noils, not carbonized, 23 cents per pound; thread or yarn waste, 25 cents per pound; card or burr waste, carbonized, 23 cents per pound; not carbonized, 16 cents per pound; all other wool wastes not specially provided for, 24 cents per pound; shoddy, and wool extract, 24 cents per pound; mungo, 10 cents per pound; wool rags, 18 cents per pound; flocks, 8 cents per pound.
it would appear to have been the unmistakable intent of Congress to cover thereby all wool wastes if not eo nomine provided for in some other paragraph. This provision, we are convinced, is more specific than the blanket provision for waste in paragraph 1555, supra, or the catch-all provision in paragraph 1558, supra.
Thus it appears that while the collector’s assessment was erroneous, none of the claims made in the protest has been sustained, and the protest must therefore be overruled without affirming the action of the collector. Judgment will issue accordingly.